United States Court of Appeals
                     For the First Circuit

No. 13-2269

         MARLA PANOTO and ALAIN JUSOP WELLIAM RUNTUKAHU,

                          Petitioners,

                               v.

      ERIC H. HOLDER, JR., United States Attorney General,

                           Respondent.



                          ERRATA SHEET

     The opinion of this Court issued on October 22, 2014 is
amended as follows:

     On page 3, delete footnote number 2.

     On page 9, renumber footnote number 3 as footnote number 2.